                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

MARCIA R. POLK individually and on          )
behalf of others similarly situated,        )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:19-cv-04529-JPH-MJD
                                            )
SSCP PROPERTY MANAGEMENT, LLC               )
   d/b/a SNAPBOX STORAGE,                   )
                                            )
                        Defendant.          )

          ORDER GRANTING JOINT MOTION FOR CONDITIONAL
     CERTIFICATION OF A FLSA COLLECTIVE ACTION AND APPROVAL
             OF PROPOSED COLLECTIVE ACTION NOTICE

      Before the Court is the parties’ Joint Motion for Conditional Certification of a

FLSA Collective Action and Approval of Proposed Collective Action Notice. Dkt. [16].

The Court, having reviewed the motion and being duly advised, GRANTS the

motion. IT IS THEREFORE ORDERED that:

      1.    Pursuant to 29 U.S.C. §216 (b), this matter is conditionally certified as

a Fair Labor Standards Act Collective Action with regard to the collective group

described as follows: Present and former hourly paid Property Managers who

worked for Defendant at any time from November 12, 2016, to present. Plaintiff

Marcia Polk will represent the Opt-In Plaintiffs in the FLSA Collective Action.

      2.    Notice will be sent to the collective group described in paragraph 1

using the approved “FLSA Collective Action Notice,” which was attached to the

Joint Motion as Exhibit 1.



                                        1
      3.    Defendant, by counsel, shall provide Plaintiff’s counsel a complete list

of the names and addresses of all persons within the collective group described in

paragraph 1 within 20 days of the date of this Order.

      4.    The putative collective members shall have 60 days to return signed

Consent to Join forms commencing from the date Plaintiff’s counsel mails the

Class Action and Collective Action Notices to the putative collective members.

Plaintiff’s counsel will notify the Court and Defendant of the date of mailing. The

Court approves the “Consent to Join” form attached as Exhibit 2 to the Joint

Motion to be used by the putative members to opt-in to the action.

      5.    The Court approves the following agreed-upon notice schedule as

summarized forth above:



             DEADLINE                   DESCRIPTION OF DEADLINE


    20 Days From Order             Defendant to disclose the full names, last
    Approving Notice to            known addresses, and dates of employment of
    Putative Collective            the putative collective members. This
    Members                        information shall be produced in a usable
                                   electronic format.

    20 Days From Receipt of        Plaintiff’s Counsel shall send by mail a copy
    Contact Information of         of the Approved Notice and Consent to Join
    Putative Collective            Form to the putative collective members.
    Members From Defendants




                                        2
    60 Days From Date               The putative collective members shall have 60
    Notice is Mailed to             days to return their signed Consent to Join
    Putative Collective             forms for filing with the Court. The 60-day
    Members                         period shall commence on the postmark date
                                    of the mailing of the Approved Notice.
                                    Notice shall be considered timely received if
                                    postmarked no later than the end of the 60-day
                                    notice period and filed by Plaintiff’s counsel
                                    within seven (7) days after receipt.


      6.    Defendant will retain the right to seek de-certification of the collective

action in the future and nothing in the Joint Motion or this Order will be

construed as Defendant waiving any arguments about contesting the future

appropriateness of certification and/or the merits of Plaintiffs’ claims.

SO ORDERED.
Date: 1/15/2020




Distribution:

Robert Peter Kondras, Jr.
HASSLER KONDRAS MILLER LLP
kondras@hkmlawfirm.com

Michael W. Padgett
JACKSON LEWIS PC (Indianapolis)
michael.padgett@jacksonlewis.com

Melissa K. Taft
JACKSON LEWIS PC (Indianapolis)
melissa.taft@jacksonlewis.com




                                         3
